         Case 1:21-cv-00448-VEC Document 29 Filed 02/12/21 Page 1 of 2




                                                                     February 12, 2021

By ECF

Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:       National Audubon Society, et al. v. U.S. Fish & Wildlife Service, et
                         al., 21-CV-0448 (VEC), and State of New York, et al. v. U.S.
                         Department of the Interior, et al., 21-CV-0452 (VEC)

Dear Judge Caproni:

       The parties in the above-captioned cases jointly submit this letter in response
to the Court’s order of February 3, 2021. The parties agree that the cases “involve
… common question[s] of law [and] fact,” Fed. R. Civ. P. 42(a), and should be
consolidated under Federal Rule of Civil Procedure 42(a)(2). The States, however,
respectfully request that they be permitted—as they were in the related earlier
consolidated cases—to submit briefs separate from the Audubon Plaintiffs. See, e.g.,
NRDC v. U.S. Dep’t of the Interior, 18-CV-4596 (VEC), ECF No. 55 (granting States’
request to file separate briefing). Defendants do not oppose the States’ request.

       We thank the Court for its consideration of and attention to these matters.

                                                 Respectfully submitted,

AUDREY STRAUSS                                   /s/ Ian Fein
United States Attorney for the                   Ian Fein (admitted pro hac vice)
Southern District of New York                    Natural Resources Defense Council
                                                 415-875-6147
By: /s/ Tomoko Onozawa                           ifein@nrdc.org
    Tomoko Onozawa
    Assistant United States Attorney             On behalf of Audubon Plaintiffs
    212-637-2721
    tomoko.onozawa@usdoj.gov
                                                 /s/ Matthew Eisenson
Counsel for Defendants                           Matthew Eisenson
                                                 Assistant Attorney General
                                                 212-416-8446
                                                 matthew.eisenson@ag.ny.gov

 cc:    ECF service list                         On behalf of State Plaintiffs
Case 1:21-cv-00448-VEC Document 29 Filed 02/12/21 Page 2 of 2




                              2
